Judgment and order affirmed, with costs. Held, that the question of waiver was properly submitted to the jury; and held, further, that the contention of the defendant that it conclusively appeared that there was' no abandonment of the automobile to the defendant is not sustained by the evidence; that in the view most favorable to the defendant it was a question of fact which the defendant did not ask to have submitted to the jury. All concurred, except Foote, J., who dissented upon the ground that up to the time the stolen car was found and recovered, plaintiff had not abandoned the car to defendant, but was entitled to claim the car as his property had he deemed it for his interest so to do; if he had this right, then defendant had an equal right to restore the car to the plaintiff.